Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 18, 2017

                                      No. 04-15-00596-CR

                                     Isidro Espinosa SOLIS,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2691
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

       The State’s brief was originally due June 14, 2017; however, the court granted appellant
an extension of time to file the brief until July 14. The State has filed a motion requesting until
August 14, 2017, to file the brief.

        We grant the motion and order the brief due August 14, 2017 (60 days after the original
due date). Counsel is advised that no further extensions of time will be granted absent a motion
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk